Order entered April 29, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00940-CR

                           MARK ALLEN HOLLIFIELD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-82328-2012

                                            ORDER
         Before the Court is the State’s motion for extension of time to file its brief. We GRANT

the motion. We ORDER the State’s brief received April 14, 2014 filed as of the date of this

order.


                                                      /s/   JIM MOSELEY
                                                            PRESIDING JUSTICE